United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3861
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Douglas E. Morse,                        * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: October 26, 1999
                                Filed: October 28, 1999
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       After Douglas Morse pleaded guilty to possession of unauthorized access
devices, in violation of 18 U.S.C. § 1029(a)(3), the district court1 sentenced him to 36
months imprisonment and 3 years supervised release. He began serving his supervised
release in 1994. In October 1998, the district court concluded Morse had violated his
supervised release, and revoked it, after Morse served a term of imprisonment based
upon a Minnesota conviction for criminal sexual conduct. The district court sentenced


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Morse to 4 months imprisonment and 20 months additional supervised release. Morse
now appeals.

       After a thorough review of the record, we reject Morse’s argument that the
district court violated his due process rights and Federal Rule of Criminal Procedure
32.1 by refusing to allow him to introduce evidence challenging his state court
conviction. We also conclude the government’s certified copy of Morse’s state court
judgment of conviction was sufficient proof that he had committed a state crime during
his term of supervised release. See United States v. Hofierka, 83 F.3d 357, 363 (11th
Cir. 1996), cert. denied, 519 U.S. 1071 (1997); cf. United States v. Valdez, 146 F.3d
547, 552 (8th Cir.), cert. denied, 119 S. Ct. 355 (1998); United States v. Gentile, 610
F.2d 541, 542 (8th Cir. 1979).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-